DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Upon further review the Chae in view of Tsay continues to teach the limitations of claims 1 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 20190165038 A1; Chae) in view of Tsay et al. (US 20140284633 A1; Tsay)..
Regarding claim 1, Chae discloses a method of fabricating a display, comprising: providing an integrated circuit (IC) device (Fig. 4, on 51; ¶184, 242) in which a driving circuit (Fig. 4, anodes/cathodes/scan lines/data lines connected to 51; ¶211) has been wired (Fig. 4, passive matrix ¶240); 
attaching an insulating layer (fig. 1, 53; ¶23,183) to the IC device; forming, in one surface (top surface) of the IC device, a plurality of pixels areas (Fig. 4 , 23/33/43 stacks; ¶208); stacking a plurality of pixel layers (Fig. 1, 23/33/43 including filters 37&47; ¶183) to form assemblies (Fig. 1, 100; ¶208); cutting the assemblies (¶207), dividing the pixels from assemblies (to form the pixel of figure 5  that make the pixel array of figure 4) formed on the insulating layer, wherein the pixels comprise: 
a first partial pixel (Fig. 1, 23; ¶183) mounted on the insulating layer and for emitting a first color light; a second partial pixel (Fig. 1, 33; ¶183) stacked on the first partial pixel and for emitting a second color light; and a third partial pixel (Fig. 1, 43; ¶183) stacked on the second partial pixel and for emitting a third color connecting a plurality of conductive pads to the driving circuit, positioned in the insulating layer (¶184) thereby forming a conductive path through the insulating layer; and electrically connecting the partial pixels individually to the driving circuit through the plurality of pads using connection members the connection members comprising metal wires.
Chae discloses in paragraph 184 that circuitry for connecting to the LED stacks may be formed in or on the support substrate 51. If the circuitry is formed on the substrate then connective features for connecting the LED stack to the circuitry, such as pads,  will be formed in the insulation layer. It is necessary for metal wires to connect pads on substrate 51 in order for the device to function. Chae further discloses, in paragraph 224 that interconnect lines 71,73, and 75 may be formed in the support substrate 51, and the connectors 71a, 73a, and 75a may connect the upper surfaces of the first to third LED stacks 23, 33 and 43 to the interconnection lines 71, 73, and 75 on the first insulating layer 61. (Fig. 5, ¶224)
Chae is silent on the connection members comprising metal wires.
It is well established in the art to form connection members of metal. However Chae does not mention the material of the connection members.
Tsay discloses forming a stacked light emitting diode for emitting multiple colors where the light emitting structure is connected to pads (Fig. 3, 311/313; ¶25)
on a driving substrate (Fig. 3, 31; ¶25) by two common methods. One method is a flip chip design. The other uses metal wires as claimed (Fig. 3, 373; ¶25)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form contact pads in the insulating layer for creating strong bonds and to protect the connection from mechanical damage.; to use the known method of making electrical connections using metal wires so that the LED array may be manufactured easily with an effectively reduced volume for arranging the whole LED array, but also more LED dies may be provided in a space.
Regarding claim 4, Chae in view of Tsay discloses the method of claim 1, wherein the step of stacking the plurality of pixel layers further comprises: growing a first pixel layer (Fig. 2, 23; ¶199 Chae) to be divided as the first partial pixel, a second pixel layer (Fig. 2, 33; ¶201 Chae)  to be divided as the second partial pixel, and a third pixel layer (Fig. 2, 43; ¶202 Chae) to be divided as the third partial pixel on a first substrate (Fig. 2, 21; ¶199 Chae) , a second substrate (Fig. 2, 31; ¶201 Chae) , and a third substrate (Fig. 2, 41; ¶202 Chae) , respectively; attaching the first pixel layer to the one surface (Fig. 1, 51; ¶183 Chae); removing the first substrate from the first pixel layer; stacking the second pixel layer on the first pixel layer; removing the second substrate from the second pixel layer; stacking the third pixel layer on the second pixel layer; and removing the third substrate from the third pixel layer. (¶204-206 Chae)  
Regarding claim 5, Chae in view of Tsay discloses the method of claim 4, wherein at least one of the first substrate (Fig. 2, 21; ¶199), the second substrate (Fig. 2, 31; ¶201) or the third substrate (Fig. 2, 41; ¶202) is removed by at least one of laser radiation or an etching application (¶204-206 Chae).
Regarding claim 9, Chae d in view of Tsay discloses the method of claim 1, wherein the first color light comprises at least one of a red light, a green light or a blue light. (¶186 Chae) 
Regarding claim 10, Chae discloses a display comprising: an integrated circuit (IC) device (Fig. 4, on 51; ¶184, 242) in which a driving circuit (Fig. 4, anodes/cathodes/scan lines/data lines connected to 51; ¶211) has been wired  (passive matrix ¶242); an insulating layer (fig. 1, 53; ¶23,183)  on the IC device; a plurality of pixels areas (Fig. 4 , 23/33/43 stacks; ¶208) arrayed (Fig. 4, passive matrix ¶240) in one surface (top surface) of the IC device, wherein an assembly (Fig. 1, 100; ¶208) formed with a plurality of pixel layers (Fig. 1, 23/33/43 stack including filters 37 & 47; ¶183) for emitting different color lights (RGB) has been stacked on the plurality of pixel areas to form a plurality of pixels comprising partial pixels, and wherein the pixels are divided (¶207) from the assembly formed in the insulating layer by cutting the assembly, wherein the partial pixels comprise:  a first partial pixel (Fig. 1, 23; ¶183) mounted on the insulating layer and for emitting a first color light; a second partial pixel (Fig. 1, 33; ¶183) stacked on the first partial pixel and for emitting a second color light; and, a third partial pixel (Fig. 1, 43; ¶183) stacked on the second partial pixel and for emitting a third color light; a plurality of conductive pads connected to the driving circuit, positioned in the insulating layer thereby forming a conductive path through the insulating layer; and connection members electrically connecting the partial pixels individually to the driving circuit through the plurality of pads (¶224)… 
Chae discloses in paragraph 184 that circuitry for connecting to the LED stacks may be formed in or on the support substrate 51. If the circuitry is formed on the substrate then connective features for connecting the LED stack to the circuitry, such as pads,  will be formed in the insulation layer. It is necessary for metal wires to connect pads on substrate 51 in order for the device to function. Chae further discloses, in paragraph 224 that interconnect lines 71,73, and 75 may be formed in the support substrate 51, and the connectors 71a, 73a, and 75a may connect the upper surfaces of the first to third LED stacks 23, 33 and 43 to the interconnection lines 71, 73, and 75 on the first insulating layer 61. (Fig. 5, ¶224)… 
Chae discloses in paragraph 184 that circuitry for connecting to the LED stacks may be formed in or on the support substrate 51. If the circuitry is formed on the substrate then connective features for connecting the LED stack to the circuitry, such as pads,  will be formed in the insulation layer. It is necessary for metal wires to connect pads on substrate 51 in order for the device to function. Chae further discloses, in paragraph 224 that interconnect lines 71,73, and 75 may be formed in the support substrate 51, and the connectors 71a, 73a, and 75a may connect the upper surfaces of the first to third LED stacks 23, 33 and 43 to the interconnection lines 71, 73, and 75 on the first insulating layer 61. (Fig. 5, ¶224)
Chae is silent on the connection members comprising metal wires.
It is well established in the art to form connection members of metal. However Chae does not mention the material of the connection members.
Tsay discloses forming a stacked light emitting diode for emitting multiple colors where the light emitting structure is connected to pads (Fig. 3, 311/313; ¶25)
on a driving substrate (Fig. 3, 31; ¶25) by two common methods. One method is a flip chip design. The other uses metal wires as claimed (Fig. 3, 373; ¶25)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form contact pads in the insulating layer for creating strong bonds and to protect the connection from mechanical damage; to use the known method of making electrical connections using metal wires so that the LED array may be manufactured easily with an effectively reduced volume for arranging the whole LED array, but also more LED dies may be provided in a space.
Regarding claim 15, Chae in view of Tsay discloses the method of claim 10, wherein the first color light comprises at least one of a red light, a green light or a blue light. (¶186 Chae , also addressed in the rejection of canceled claims 11 and 12 of the previous action) 
Regarding claim 16, Chae in view of Tsay discloses the display of claim 10, wherein the first partial pixel (Fig. 1, 23; ¶183 Chae) is adhesively (Fig. 1, 55; ¶183 Chae)  joined to the second partial pixel (Fig. 1, 33/37; ¶183 Chae) without an intervening layer.
Regarding claim 17, Chae in view of Tsay discloses method of claim 1, further comprising adhesively  (Fig. 1, 55; ¶183 Chae) joining the first partial pixel (Fig. 1, 23; ¶183 Chae) to the second partial pixel (Fig. 1, 33/37; ¶183 Chae) without an intervening layer.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 20190165038 A1; Chae) in view of Tsay et al. (US 20140284633 A1; Tsay), and further in view of Chen et al. (US 20180374985 A1; Chen).
Regarding claim 6, Chae in view of Tsay discloses the method of claim 4, but is silent on wherein the growing of the first pixel layer, the second pixel layer and the third pixel layer comprises: placing a sacrificial layer on at least one of the first substrate, the second substrate or the third substrate and growing the first pixel layer, the second pixel layer and the third pixel layer, wherein at least one of the first substrate, the second substrate or the third substrate is removed by desorption, and wherein the sacrificial layer is removed by an etching application after at least one of the first substrate, the second substrate or the third substrate is removed.  
Chen discloses a method of growing a light emitting device (Fig. 2A-2D, 108; ¶20-23) by placing a sacrificial layer (Fig. 2a-2D, 105; ¶13) on a substrate (Fig. 2A-2D, 101; ¶13) , growing the device, removing the substrate by desorption (Fig. 2C-2D; ¶20-23), and wherein the residual sacrificial layer (Fig. 2C-2D, 105’; ¶23) is removed by an etching application (Fig. 2C-2D; ¶20-23).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art combine the growth process of Chen with the Chae and Tsay  for good precision in forming a light emitting device without damaging the device layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816